Citation Nr: 0900561	
Decision Date: 01/07/09    Archive Date: 01/14/09	

DOCKET NO.  06-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for prolonged QT heart 
syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty for 5 months and 20 days 
from October 2004 to March 2005.  He received an entry level 
separation on the basis of an erroneous entry (other).  There 
was no misconduct.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran is objectively shown to have had no 
signs, symptoms or diagnoses prior to service, the evidence 
on file clearly and unmistakably demonstrates that the 
diagnosis of the rather rare prolonged QT syndrome of the 
heart is congenital in nature, that it necessarily preexisted 
service, and was not aggravated or permanently increased in 
severity during service.  



CONCLUSION OF LAW

Prolonged QT heart syndrome was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005); 
VAOPGCPREC 3-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in April 2005, 
prior to the issuance of the September 2005 rating decision 
now on appeal.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected, 
certain private treatment records were submitted by the 
veteran, and the veteran was provided a VA examination with 
claims folder review and request for opinion consistent with 
VCAA at 38 U.S.C.A. § 5103A(d).  All known available evidence 
relevant to this claim has been collected.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
certain heart disease, which is shown to have become manifest 
to a compensable degree within one year after service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

In July 2003, the VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC 3-03.

Analysis:  The veteran submitted his original claim for 
service connection for prolonged QT syndrome in April 2005.  
It is noted that he listed no current treatment with respect 
to this diagnosis in that claim.

When the veteran was physically examined for enlistment, he 
did not report nor were there any findings of abnormality of 
the heart.  He was enlisted for service and successfully 
completed basic military training.  In February 2005, during 
a physical training (PT) distance run he began getting chest 
tightness while at full exertion and he had an episode of 
syncope.  He reported that this had never happened in the 
past, and also reported he had not exerted himself that hard 
in the past.  Family history noted that his father had a 
lengthy history of heart disease.  He was transported to the 
local military emergency room where a chest X-ray was 
negative, but an EKG was questionable for QTC prolongation.  
The only diagnosis at this time was syncope, but the veteran 
was to be followed up for a cardiology evaluation, and was 
admitted to the hospital.  There was no observed PND, 
orthopnea, palpitations, or lower extremity edema.  

The record of the veteran's evaluation at the cardiology 
clinic at the Wilford Hall Medical Center again noted the 
history of exertional syncope and ECG with prolonged QT, and 
indicated a confirmed diagnosis of prolonged QT syndrome.  
During admission, the veteran underwent an unremarkable 
echocardiogram and a stress test was also done, but 
terminated for index chest discomfort and dizziness, but 
without arrhythmia and without abnormality identified on the 
test at the point terminated.  The veteran was started on a 
low dose beta-blocker (Toprol) which he tolerated well.  The 
veteran denied any continuing chest pain, dyspnea, orthopnea, 
PND, palpitations, or lower extremity edema.  There were no 
further episodes of syncope.  

A staff cardiologist at Wilford Hall wrote that the veteran 
had prolonged QT syndrome which was stable on a current dose 
of beta-blocker.  He further wrote that this "condition, 
existing prior to entry into USAF, is not compatible with 
further military service. . . ."  Another Wilford Hall staff 
physician wrote that the veteran's diagnosis of prolonged QT 
syndrome was "congenital."  The veteran was processed for an 
administrative entry level separation in lieu of a Medical 
Evaluation Board (MEB) on the basis of a diagnosis of 
prolonged QT syndrome.  

The medical records associated with this admission clearly 
report that the condition did exist prior to enlistment.  The 
reason provided that the veteran was admitted was "unaware."  
There had been no treatment or symptoms of this condition 
prior to service.  The records further note that the 
veteran's entry level separation was based upon his diagnosis 
of prolonged QT syndrome, which was a disqualifying physical 
condition and which was not permanently aggravated by 
training beyond the normal progress of the ailment.  This 
document was subscribed by a certified treating physician's 
assistant and a staff physician.  Arrangements were made to 
have the veteran's health care transferred from military to 
civilian authorities upon his administrative separation.  

The veteran submitted certain medical records of his 
childhood treatment.  These records reflected no symptoms or 
diagnosis of QT syndrome or any other signs or symptoms 
consistent with QT syndrome at any time prior to the 
veteran's military service.  The Board specifically notes 
that one page of records submitted reflected treatment of an 
individual who was not the veteran which were initially 
referred to during RO adjudication as indicative of at least 
some childhood preservice heart disease.  This record was 
initially referred to by both the RO and the examining VA 
physician, but this error was corrected by an addendum issued 
by the examining VA physician and in the subsequently issued 
December 2005 Statement of the Case.  The Board places no 
evidentiary value whatsoever on this erroneous record in 
adjudicating his claim.  

In April 2005, the month following service separation, the 
veteran was provided a private physical examination.  His 
history of a syncopal episode during service with chest pain 
and diagnosis of long QT syndrome was discussed.  It was 
noted that the veteran had not had any other syncopal or 
presyncopal episodes since the one resulting in his service 
separation.  He denied other episodes of lightheadedness or 
dizziness and had not any similar episodes of chest 
discomfort or shortness of breath.  He denied any PND, 
orthopnea or lower extremity swelling.  This doctor also 
wrote that the veteran "has noted the pounding sensation in 
his chest with exercise all of his life."  At this time, the 
veteran was provided an electrocardiogram which revealed a 
normal sinus rhythm with diffuse ST-T abnormalities with 
prolonged QRS phase of the QT interval.  The assessment was 
possible long QT syndrome.  This physician wrote that he 
currently did not have convincing evidence that the veteran 
had long QT syndrome.  This was to be examined further.  The 
following month in May 2005, the veteran was provided a 
stress test, and went beyond the target heart rate, which was 
considered excellent.  There was again noted nonspecific ST-T 
wave changes, and the diagnosis from testing was "no evidence 
of long QT or evidence of exercised-induced arrhythmias."  
The veteran was also provided a 24-hour Holter monitor which 
again resulted in no evidence of sustained arrhythmias, and 
no clear diagnosis of long QT syndrome.

In August 2005, the veteran was referred for a VA examination 
which included a review of the claims folder.  The doctor 
reviewed the veteran's service medical records, and reported 
his history first being diagnosed for QT syndrome during a PT 
run during service, with subsequent treatment, evaluation and 
diagnostic testing resulting in the diagnosis of QT syndrome 
of the heart.  He also noted that these records consistently 
included a report that the veteran's father had a long 
history of multiple heart problems.  However, the veteran had 
no history of hypertension, myocardial infarction, congestive 
heart failure, peripheral vascular disease or cardiac 
valvular disease.  Current examination revealed the veteran's 
heart was strong and regular without murmur and his carotids 
were without bruit.  There was no ankle edema.  It was noted 
that other than his diagnosis of a prolonged QT syndrome, he 
had no history of disease or other problems during, or since 
being separated from service.  Since military separation, he 
had worked in the retail business and had lost no time from 
work except for cardiac workup.  The VA doctor noted that the 
veteran was supposed to be followed by civilian healthcare 
following his military hospitalization, but there was not any 
record of this on file.  He wrote that considering that the 
veteran's diagnosis was made such a short time after he 
started military training and that this was for a congenital 
hereditary-type condition, it was less than likely related to 
military service or aggravated by such service.  

Because there was no finding or diagnosis of any disability 
of the heart at the time the veteran was initially examined 
for service in July 2004, he must by law and regulation be 
presumed to have been in sound condition.  Moreover, any 
veteran who is presumed to be in sound condition is provided 
a rebuttable presumption that any disease found to have 
existed prior to service was aggravated during service.  In 
such cases, the burden is clearly on VA to show, by clear and 
unmistakable evidence, both that the disease existed prior to 
service, and that this disease was not aggravated by service.  

Upon consideration of all of the evidence on file, the Board 
concludes that there does exist clear and convincing evidence 
that the veteran's long QT syndrome of the heart did preexist 
service and was not aggravated by service.  This conclusion 
is supported by each and every competent clinical statement 
and opinion in the claims folder, including that of multiple 
physicians who examined the veteran during service at the 
Wilford Hall Medical Center, and also the VA cardiologist who 
examined the veteran following service separation.  

The fact that the veteran never had any signs or symptoms of 
this rather rare anomaly of the heart at any time prior to 
service is not dispositive.  It is certainly noteworthy that 
every medical authority on file involved in assessing and 
ultimately diagnosing long QT syndrome, reported that this 
was a congenital hereditary condition which was in place from 
birth as a matter of medical definition.  This does not 
appear to have been a particularly significant impairment in 
the veteran's lifetime either prior to service or during 
service, considering that the veteran was apparently able to 
complete basic military training without any signs or 
symptoms of this abnormality.  However, while completing 
physical training testing during technical school in February 
2005, the veteran did have an acute episode of chest 
tightness and syncope directly related to hard exertional 
activity.  All medical records in the veteran's claims folder 
clearly identify the veteran's long QT syndrome as a 
congenital condition which, by definition preexisted service.  
There is no competent clinical opinion to the contrary on 
file.  This is certainly clear and convincing evidence.

Second, the Board finds that clear and convincing evidence on 
file is against a finding that the veteran's long QT syndrome 
was aggravated during service.  Aggravation under VA law and 
regulations is a term of art, and means that the underlying 
disease or injury must have been permanently increased in 
severity beyond ordinary progress as a result of some 
incident or injury during service.  No permanent increase in 
severity of long QT syndrome is identified in the evidence on 
file.  The fact that the veteran had his one, and apparently 
only, acute episode of chest tightness, pain and ultimate 
syncope (loss of consciousness) during service does not 
demonstrate an aggravation of a preexisting condition.  It 
simply brought this condition to the attention of medical 
authorities and the veteran himself based upon a particularly 
strenuous activity conducted on that day.  Again, the only 
competent clinical evidence or opinions on file from both 
military physicians and the VA examiner concluded that the 
veteran's long QT syndrome was not aggravated during service.  
There is no competent clinical opinion on file to the 
contrary.  

Although the veteran was shown to have reported some 
continued shortness of breath in the days following his 
syncopal episode in February 2005, there does not appear to 
have been any recurrent symptomatology for the veteran after 
that time during or after service.  The Board notes that the 
veteran has been provided with a medication referred to as a 
beta-blocker, and he has likely been instructed to avoid 
intense physical activity, but there is a notable absence of 
medical evidence which shows or reveals any permanent 
increase in severity of the underlying condition following 
the acute episode during service in February 2005.  Indeed, 
when the veteran was examined privately following service 
separation in April 2005, although some abnormality on 
testing was identified, both stress testing and a 24-hour 
Holter revealed limited to no evidence of long QT syndrome or 
evidence of exercised-induced arrhythmias.  This does not, of 
course, mean that the veteran does not have long QT syndrome.  
But it does indicate an absence of competent medical evidence 
showing a permanent increase in severity of the underlying 
condition following service separation.  Although the veteran 
was seen privately for cardiology workup following service 
separation, the records of this examination could not confirm 
the diagnosis of long QT syndrome, and these records 
certainly contained no clinical opinion which in any way 
contradicted that long QT syndrome was a congenital 
abnormality, and which in no way contradicted otherwise 
unanimous medical statements that the veteran's long QT 
syndrome was not permanently increased in severity or 
aggravated during service.

In summary, long QT syndrome is everywhere, both in the 
evidence on file and in published medical authorities 
consulted, referred to as a congenital condition which, by 
definition, preexisted the veteran's military service.  
Multiple medical statements on file during service and in the 
VA examination following service unanimously conclude that 
this abnormality of the heart preexisted service and was not 
aggravated during service.  Accordingly, although the veteran 
must be presumed to have been in sound condition at 
enlistment, this presumption of sound condition and 


presumption of aggravation is rebutted by clear and 
convincing evidence to the contrary on file.  


ORDER

Entitlement to service connection for prolonged QT syndrome 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


